Citation Nr: 0400162	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for anterior 
compartment syndrome, status post fasciotomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to March 23, 1999, 
for the grant of a 10 percent evaluation for anterior 
compartment syndrome, status post fasciotomy.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to December 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation of 10 percent for the 
veteran's service-connected anterior compartment syndrome, 
status post fasciotomy, effective July 3, 2000.  He 
subsequently expressed disagreement with both the disability 
rating and effective date assigned in that decision.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in June 2001.

In an August 2002 rating decision, the RO granted an earlier 
effective date of March 23, 1999, for the grant of a 10 
percent evaluation for the veteran's service-connected 
anterior compartment syndrome, status post fasciotomy.  
Thereafter, in a Supplemental Statement of the Case (SSOC) 
dated in August 2002, the RO denied entitlement to an 
increased evaluation for the veteran's service-connected 
anterior compartment syndrome, status post fasciotomy, and 
entitlement to an effective date prior to March 23, 1999, for 
the grant of a 10 percent evaluation for the veteran's 
service-connected anterior compartment syndrome, status post 
fasciotomy.  The claims folder was subsequently forwarded to 
the Board for final review.

In the August 2002 rating decision, the RO also granted 
entitlement to service connection for a post-surgical scar of 
the left leg, secondary to anterior compartment syndrome, 
status post fasciotomy, and assigned a 10 percent evaluation, 
effective September 11, 2000.  The veteran did not 
subsequently express disagreement with either the disability 
rating or effective date assigned in that decision.  Thus, 
this matter is not currently before the Board on appeal.


FINDINGS OF FACT

1.  The credible and probative evidence establishes that the 
veteran's anterior compartment syndrome, status post 
fasciotomy, is manifested by subjective complaints of pain, 
fatigability, and weakness, but not by limitation of motion 
in the ankle or by more than moderate impairment in that 
extremity.

2.  It is not factually ascertainable that a 10 percent 
evaluation was warranted for the veteran's anterior 
compartment syndrome, status post fasciotomy, at any time 
during the year immediately prior to March 23, 1999, which is 
the date of a VA medical certificate that was accepted by the 
RO as an informal claim for an increased evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anterior compartment syndrome, status post fasciotomy, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5024, 4.73, Diagnostic 
Code 5312 (2003).

2.  The criteria for an effective date prior to March 23, 
1999, for the assignment of a 10 percent evaluation for 
anterior compartment syndrome, status post fasciotomy, are 
not met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 
C.F.R. § 3.400(o) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board notes that the development of medical evidence 
appears to be complete.  By virtue of the SOC in June 2001, 
the SSOC in August 2002, and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims and the 
new VCAA regulations.  In particular, in an evidence 
development letter dated in August 2001, the veteran was 
advised of the type of evidence necessary to substantiate his 
claim for an increased rating.  In that letter, the veteran 
was also advised of his and VA's responsibilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
that satisfy VCAA requirements).  Furthermore, in the June 
2001 SOC and the August 2002 SSOC, the RO advised the veteran 
as to the criteria for determining entitlement to an earlier 
effective date.  

It thus appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board notes that, in November 2001, the RO issued a letter to 
a private physician, Dr. R.K., requesting copies of the 
veteran's medical records.  When this letter was returned 
unopened, the RO advised the veteran of such in the August 
2002 SSOC.  The Board recognizes the RO did not specifically 
advise the veteran that he should provide a recent mailing 
address for that physician.  In this instance, however, the 
Board believes that providing such an opportunity was 
unnecessary, as the veteran had already specifically 
indicated in a VA Form 21-4142 dated in September 2001 that 
he did not know that physician's current address.  The Board 
notes that the address listed on the RO's letter to Dr. R.K. 
had been obtained as the result of a search by the RO for any 
physicians listed under that name in the San Antonio area.  
Unfortunately, that search revealed no other potential 
mailing addresses for that physician.  Thus, the Board 
concludes that the RO has satisfied the VCAA by attempting to 
assist the veteran in obtaining these records to the extent 
possible under the circumstances.

The Board is also aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  
However, the notices provided to the veteran and his 
representative in the present case since his claim was filed 
have accorded him ample time for responses, and he and his 
representative have submitted evidence and argument on 
several occasions.  It appears clear, therefore, that there 
are no outstanding records or other evidence that could 
support the claim.  In any event, a recently enacted statute, 
Public Law No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. §§ 5102, 5103), has 
essentially reversed the holding in the PVA case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. 
§ 3.102 (2003).

II.  Entitlement to an increased evaluation for anterior 
compartment syndrome, status post fasciotomy, currently 
evaluated as 10 percent disabling

In an August 1993 rating decision, the RO granted entitlement 
to service connection for anterior compartment syndrome, 
status post fasciotomy, and assigned a non-compensable 
evaluation.  In reaching that decision, the RO discussed the 
veteran's service medical records, which reveal that four 
linear masses had been found on the lateral aspect of his 
left leg in July 1991.  These masses were diagnosed as 
anterior compartment syndrome, and the veteran underwent an 
excision in August 1991.  The RO also discussed a VA 
orthopedic examination conducted in January 1993, which 
showed that the veteran's left calf was 1 cm. smaller than 
his right, and that there was an area of depression over the 
fascia.  The examination also showed that his reflexes were 
equal and normal, and that there was a well-healed, non-
tender scar about 8.5 cm. in length above the lower third of 
the leg.  Based upon this evidence, the RO concluded that a 
noncompensable evaluation was warranted for anterior 
compartment syndrome.

The veteran is now seeking an increased evaluation for his 
service-connected anterior compartment syndrome.  He 
essentially contends that his disability is much more severe 
than is contemplated by the currently assigned disability 
rating.  He reports experiencing pain in his left lower 
extremity, which increases with prolonged walking or 
standing.  As noted in the Introduction, in the September 
2000 rating decision, the RO granted an increased evaluation 
of 10 percent under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran's anterior compartment syndrome has been 
evaluated by analogy as 10 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, DC 5024 (tenosynovitis).  
Under this code, tenosynovitis will be rated on limitation of 
motion of the affected part as degenerative arthritis.  
Degenerative arthritis, in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When the limitation of motion of the 
specific joint or joints involved is non compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note (2) 
of DC 5003 states that the 20 percent and 10 percent ratings 
based on X-ray findings under DC 5003 will not be utilized in 
rating conditions under DC 5013.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40(2003) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation under the criteria of DC 5024.  In 
reaching this conclusion, the Board has found the most 
probative evidence of record to be the reports of the 
veteran's August 2000 and June 2002 VA examinations, and his 
VA outpatient treatment records.  For example, the Board 
notes that, in the report of the veteran's August 2000 VA 
examination, the examiner specifically concluded that the 
veteran had full range of motion in his ankles.  The examiner 
also found that there was no objective evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness in the ankles.  Similarly, the 
report of his June 2002 VA examination also reveals a 
specific finding that the veteran had no trouble moving that 
joint, although it was noted that he did not feel that he 
could run or do sports anymore.

The Board is cognizant that the August 2000 VA examiner 
indicated that the veteran had complained of chronic pain, 
fatigability, and weakness in the left lower extremity.  
Similarly, the veteran's VA outpatient treatment records also 
reveal continuing complaints of pain in the left lower 
extremity.  However, under the criteria of DC 5024, such 
symptoms only warrant a compensable diagnosis to the extent 
that they confirm the presence of limitation of motion in the 
joint.  As noted above, there is no evidence of limitation of 
motion in the veteran's ankle joint.  Furthermore, as 
explained by the RO in the September 2000 rating decision, 
the veteran's subjective complaints of chronic pain, 
fatigability, and weakness are already contemplated by the 10 
percent currently assigned for his anterior compartment 
syndrome.  

The Board has considered whether a higher evaluation is 
warranted based on the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  However, as noted above, the veteran's subjective 
complaints of pain, weakness, or fatigability in the left 
lower extremity are already contemplated by the 10 percent 
evaluation presently assigned.  Furthermore, the August 2000 
VA examiner found no objective evidence of pain, fatigue, 
weakness, lack or endurance, or incoordination in the ankle.  
The report of his June 2002 examination is also negative for 
any objective evidence of such symptomatology.

In the report of the veteran's June 2002 VA examination, the 
examiner characterized the veteran's service-connected 
disability as involving muscle group XII, which involves the 
anterior muscles responsible for dorsiflexion of the foot.  
Accordingly, this Board has considered whether a higher 
disability rating is available under the criteria of DC 5312, 
which pertains to injuries to muscle group XII.  Under this 
code, a 10 percent rating is warranted for moderate injury.  
A 20 percent disability rating is assigned when the 
disability from injury to muscle group XII is moderately 
severe.  A maximum schedular evaluation of 30 percent is in 
order when the disability is severe.  38 C.F.R. § 4.73, DC 
5312.

However, as discussed in detail above, the credible and 
probative evidence of record establishes that the veteran's 
anterior compartment syndrome is manifested primarily by 
subjective complaints of chronic pain and fatigability in the 
left lower extremity.  Furthermore, the June 2002 VA examiner 
determined that the veteran's muscle strength was 5/5, and 
that there was no evidence of tendon, bone, joint, or nerve 
damage in that extremity.  The examiner specifically 
concluded that the veteran's disability had a "moderate" 
effect on his usual occupation and daily activities.  
Similarly, the August 2000 VA examiner described the 
veteran's symptoms as being "mild to moderate".  
Accordingly, the Board believes that the preponderance of the 
evidence is against granting an increased evaluation under DC 
5313, which would require symptomatology to be moderately 
severe or severe.

In addition, the Board believes that a separate disability 
rating of 10 percent under DC 5312 for moderate disability is 
also not warranted because the veteran's complaints of pain, 
weakness, and fatigability in his left lower extremity are 
already contemplated in the 10 percent currently assigned.  
Thus, assigning a separate disability rating based on this 
symptomatology would violate the rule against pyramiding, by 
compensating the veteran twice for the same manifestations 
under different diagnostic codes.  38 C.F.R. § 4.14.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim. However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed above, 
repeated VA examination has failed to reveals symptomatology 
consistent with an evaluation greater than 10 percent for his 
anterior compartment syndrome.  Although the veteran has 
stressed the degree of pain he experiences as a result of his 
disability, the Board notes that this symptom is already 
contemplated by the 10 percent rating assigned.

The Board also notes that VA examination has consistently 
revealed the presence of a surgical scar on the veteran's 
left lower extremity.  As noted in the Introduction, however, 
service connection for this scar was awarded in an August 
2000 rating decision, and a 10 percent evaluation was 
assigned.  The veteran did not express disagreement with that 
decision.  Thus, this issue is not currently before the 
Board.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the assignment of 
an increased evaluation for the veteran's anterior 
compartment syndrome, status post fasciotomy.  The benefit 
sought on appeal is accordingly denied.

III.  Entitlement to an effective date prior to March 23, 
1999, for the grant
of a 10 percent evaluation for anterior compartment syndrome,
status post fasciotomy

The veteran is also seeking an earlier effective date for the 
grant of the 10 percent evaluation assigned for his anterior 
compartment syndrome.  As explained in a statement received 
in September 2001, the veteran believes that the 10 percent 
evaluation should be assigned from the date of his separation 
from service because he has experienced pain in his left 
lower extremity since that time.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
see also 38 C.F.R. § 3.400(o)(1) (2003).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2003).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

The veteran is seeking an earlier effective date for the RO's 
grant of a 10 percent evaluation for anterior compartment 
syndrome.  The currently assigned effective date for this 
evaluation is March 23, 1999.  

However, the record reflects that, following the initial 
claim for service connection for anterior compartment 
syndrome in December 1992, service connection was granted in 
an September 1993 rating decision, and a noncompensable 
rating was assigned.  The veteran did not express 
disagreement with either the disability rating or the 
effective date assigned within one year of the date of that 
decision.  In fact, no additional correspondence was received 
from the veteran regarding that disability until July 2000.

The Board notes that, although the statement received from 
the veteran in July 2000 was labeled as a Notice of 
Disagreement (NOD), it was not received within one year of 
the September 1993 rating decision.  Thus, it cannot 
constitute a timely NOD with respect to that decision.  38 
C.F.R. §§ 20.201, 20.302 (2003).

For this reason, the statement received from the veteran in 
July 2000 was correctly interpreted by the RO as an informal 
claim.  Furthermore, when the RO determined in the September 
2000 rating decision to award an increased evaluation of 
10 percent for the veteran's anterior compartment syndrome, 
the RO assigned an effective date of July 3, 2000, to 
correspond to the date of receipt of that claim.  38 C.F.R. 
§ 3.400.  

However, following that decision, the RO received additional 
VA medical records showing that the veteran had received 
treatment for his service-connected disability in 1999.  
Thus, pursuant to 38 C.F.R. § 3.157, the RO accepted the 
earliest medical record showing treatment, which was a 
medical certificate dated March 23, 1999, as an informal 
claim for an increased evaluation.  Accordingly, in an August 
2002 rating decision, the RO granted an earlier effective 
date of March 23, 1999, as the grant of a 10 percent 
evaluation for anterior compartment syndrome.

The Board has considered whether an effective date even 
earlier than March 23, 1999, is available, under the law, for 
the increased rating grant.  In particular, we have 
considered whether it is factually ascertainable in the 
record that an increase in disability occurred at an earlier 
date within the one-year period prior to the March 1999 
claim.  See 38 C.F.R. § 3.400(o)(2).  However, the Board 
notes that there is no medical evidence of record during the 
one-year period prior to that date  Thus, we are prohibited 
from assigning an earlier effective date on that basis.  38 
C.F.R. § 3.400(o).  

As noted above, if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157.  In this case, 
entitlement to a compensable evaluation was denied in the 
September 1993 rating decision, and there are no reports of 
hospitalizations or examinations dated between the September 
1993 decision and the March 23, 1999 medical certificate.  
Thus, there is no basis on which to find that an informal 
claim was submitted prior to that date pursuant to the 
provisions of 38 C.F.R. § 3.157.

In short, the Board concludes that March 23, 1999, is the 
earliest effective date that may be assigned for 10 percent 
evaluation for the veteran's service-connected anterior 
compartment syndrome.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to an increased evaluation for anterior 
compartment syndrome, status post fasciotomy, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an effective date prior to March 23, 1999, for 
the grant of a 10 percent evaluation for anterior compartment 
syndrome, status post fasciotomy,
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



